698 S.E.2d 391 (2010)
BROWN BROTHERS HARRIMAN TRUST CO. N.A., as Trustee of the Benson Trust,
v.
Anne P. BENSON, as Grantor of the Benson Trust; John H. Benson, as Beneficiary under the Benson Trust; Anne H. Benson, as Beneficiary under the Benson Trust; Linley C. Benson, as Beneficiary under the Benson Trust; Ruth Pringle Pipkin Franklin, as Contingent Beneficiary under the Benson Trust; and the Unborn and Unascertained Issue and Heirs of Anne P. Benson, as Contingent Beneficiaries under the Benson Trust.
No. 186P09-2.
Supreme Court of North Carolina.
June 16, 2010.
William R. Culp, Jr., Charlotte, for John H. Benson.
Paul A. Kohut, Charlotte, for Brown Brothers Harriman Trust.
Edward G. Connette, III, Charlotte, for Ruth Pringle Pipkin Franklin.
James E. Creamer, Jr., Winston-Salem, for Unborn Heirs.
Lynn F. Chandler, for Anne P. Benson.
Prior report: ___ N.C.App. ___, 688 S.E.2d 752.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Defendants (John H. Benson & Linley C. Benson) on the 15th of February 2010 in this matter pursuant to G.S. 7A-30 (substantial constitutional question), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is
"Dismissed ex mero motu by order of the Court in conference, this the 16th of June 2010."
*392 Upon consideration of the petition filed on the 15th of February 2010 by Defendants (John H. Benson & Linley C. Benson) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 16th of June 2010."